Citation Nr: 1112384	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral spine disability, to include degenerative joint disease and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On May 27, 2010, a videoconference hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is associated with the claims file.  

The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).


REMAND

The Veteran originally filed a claim for service connection for a back disability in May 1964.  That same month, the RO denied that claim on the basis that a back disability was not found on examination at time of discharge from military service or on a VA examination in February 1964.  The Veteran appealed that denial and in April 1965, the Board denied service connection for a back disability, finding that the Veteran had a pre-existing back disability, manifested by x-ray evidence of changes to the lumbosacral spine, that underwent no increase in severity during military service.  The April 1965 Board decision, rendered prior to the advent of the United States Court of Appeals for Veterans Claims (Court) constituted a final appellate determination.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).  Thereafter, the Veteran sought several times to reopen his claim for service connection for a low back disability, which application was last finally denied by the RO in March 2007.  It was determined that none of the evidence submitted since the last final denial demonstrated that a pre-existing back injury was aggravated during military service.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

As a result of the finality of the March 2007 RO decision, the Veteran's claim for service connection for a low back disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

By an October 2009 statement of the case (SOC) the RO "reopened" the Veteran's previously denied claim for service connection for a low back disability and denied it on the merits.  Nevertheless, the Board must also consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Here, the Board finds that before it can reach the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection, last finally denied in March 2007, the matter must be remanded for further development.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

VA regulations provide specifically that for claims filed on or after August 29, 2001, the duty to obtain records applies to claims to reopen.  See 38 C.F.R. § 3.159(c) (2010) ("VA will give the assistance described in paragraphs (c)(1) [ (pertaining to obtaining records not in Federal custody) ], (c)(2) [ (pertaining to obtaining Federal records) ], and (c)(3) [ (pertaining to obtaining records in disability compensation claims) ] to an individual attempting to reopen a finally decided claim."); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003) ("VA has chosen to assist claimants attempting to reopen in limited circumstances.  Specifically, VA will give the assistance described in § 3.159(c)(1)-(3)."); 66 Fed.Reg. 45,620, 45,629 (noting that VA will give assistance described in § 3.159(c)(1)-(3) in claims to reopen received by VA on or after August 29, 2001).

The Veteran has asserted that he suffered an injury to his back in service when he was run over by a truck in or around October 1963.  Specifically, the Veteran has stated that he sustained injuries to his head, teeth, right hand, and back, for which he was hospitalized and placed in traction for approximately four weeks.  In a September 2006 statement, the Veteran's wife indicated that the Veteran had been hospitalized in service at Evans Army Community Hospital at Fort Carson, Colorado, and placed in traction for back and neck injuries during that time.  During the March 2010 Board hearing, the Veteran's wife stated that while hospitalized, she observed the Veteran lying in bed with weights at his feet, neck, and chin, so as to keep his back stable.  Also of record are copies of letters from the Veteran's wife to her parents, postmarked in November and December 1963.  In those letters, the Veteran's wife reported visiting the Veteran who was hospitalized during that time.  She also noted that the Veteran's battery commander had informed her that the Veteran had injured his hand when a truck ran over his finger.

A review of the record fails to reveal any records from the Veteran's purported period of hospitalization at Evans Army Community Hospital; nor does it appear that a search for those records was conducted.  The Veteran's service treatment records (STRs) indicate that he was seen in the emergency room of the "US Army Hospital" at Fort Carson on November 13, 1963, for an injury to his 5th finger of the right hand.  Thus, treatment at Evans Army Community Hospital is documented in the record.  Further, the lay evidence of record suggests that the Veteran was hospitalized for an extended period of time.  Upon consideration of the Veteran's assertion that he was treated for a back injury during service and the fact that the issue at hand is whether a pre-existing back injury was permanently worsened by military service, the Board finds that records showing treatment for a back injury may be relevant to the Veteran's claim and as such, a complete record, which includes all records of the Veteran's period of hospitalization at Evans Army Community Hospital, is required so that the adjudication of the Veteran's claim is a fully informed one.  Accordingly, a remand is required in order to obtain these potentially relevant records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for a back injury or disability prior to service and who have treated him for a back disability or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ must contact the Evans Army Community Hospital at Fort Carson, Colorado, for any hospitalization, surgical, or treatment records for the Veteran.  Evans Army Community Hospital should be asked to respond by indicating: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

